Citation Nr: 0203800	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board in December 2001, in Waco, Texas, a 
transcript of which has been associated with the claims file.

The RO has characterized the current appeal as service 
connection for PTSD.  The claim for service connection of 
PTSD was previously and finally denied by the RO in September 
1991 and September 1996.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board has 
recharacterized the issue and will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD which was denied in September 1991 and 
again in September 1996.  

In April 2002 the Board received additional evidence 
submitted by the veteran.  

The law previously required that the issuance of a 
supplemental statement of the case (SSOC) when additional 
pertinent evidence is received after a statement of the case 
or the most recent supplemental statement of the case has 
been issued.  38 C.F.R. § 19.31 (2001).  In such instances, 
the law required that the case be referred to the RO for 
review and preparation of a SSOC unless this procedural right 
is waived by the veteran or representative, or the benefit 
sought on appeal is granted.  38 C.F.R. § 20.1304(c) (2001).  

However, effective February 22, 2002, the regulations as 
described above were amended to permit the Board to consider 
additional evidence without having to refer the evidence to 
the agency of original jurisdiction for initial consideration 
and without having to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099 (January 23, 2002).  

It was specified that these changes are applicable to all 
claims pending as of the February 22, 2002 effective date.  
67 Fed. Reg. 3,099, 3,103-3,104.  As the veteran's claim was 
pending on February 22, 2002, the amended regulations 
therefore apply in this case.  Id.  Thus, the Board is 
permitted to consider the additional evidence in the first 
instance.  

Regardless, even under the previous law this evidence would 
not require referral or remand to the RO because the records 
submitted are already on file.  See 38 C.F.R. §§ 19.37, 
20.1304(c).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In September 1996 the RO denied, in pertinent part, the 
veteran's claim of service connection for PTSD.  This 
decision became final.  

3.  The evidence submitted since the September 1996 RO 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The record does not establish that the veteran engaged in 
combat in service.

5.  The veteran has not submitted credible supporting 
evidence that the claimed in-service stressors occurred.  

6.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1996 
determination wherein the RO denied the claim of entitlement 
to service connection for PTSD is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2001).  

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the September 1996 
decision wherein the RO denied entitlement to service 
connection for PTSD is reported in pertinent part below.  

Available service personnel records reveal that the veteran 
served in the United States Navy from October 1973 to 
February 1975.  He received a National Defense Service Medal 
(NDSM) and was discharged under honorable conditions.  His DD 
Form 214 indicates that time was lost between November 1974 
and January 1975.  His related civilian occupation was an 
aircraft mechanic.  

Available service personnel records document that the veteran 
was stationed in San Diego, California at the time of his 
enlistment in October 1973.  In February 1974 he was assigned 
to the USS KITTY HAWK from the "NTC" in San Diego.  He 
reported for duty aboard the KITTY HAWK in March 1974.  

In October 1974 the veteran received a non-judicial 
punishment for an unspecified offense.  Another such 
punishment was issued in February 1975.  The record indicates 
that the veteran was transferred from the KITTY HAWK in 
January 1975 because of his being a deserter.  

Service medical records reveal a normal psychiatric 
evaluation on enlistment.  The veteran denied trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  Inservice medical 
records document no diagnosis of a psychiatric disorder.  

On separation examination in February 1975 the veteran 
reported having a problem with his nerves.  He reported 
having frequent trouble sleeping and nervous trouble.  The 
veteran's psychiatric condition was described as normal; 
however, insomnia by history was noted under the summary of 
defects and diagnoses.  

In December 1990 the veteran submitted a claim for, in 
pertinent part, PTSD and psychological problems.  He reported 
VA treatment in Oakland in 1989 and in Beaumont in 1985.  He 
also reported treatment at the "MHMR" Clinic from 1985 to 
1986.  

In a statement submitted with his application the veteran 
reported undergoing a lot of stress while onboard the KITTY 
HAWK.  He reported being onboard when three fellow shipmates 
fell overboard.  He reported having problems sleeping ever 
since that incident.  He reported having nightmares about 
falling.  

In March 1991 the RO notified the veteran that it had 
requested records from the MH-MR Clinic, Alameda County Jail, 
and the VA outpatient clinics in Beaumont and Oakland.  As 
will be discussed below, responses were received from all of 
the above medical facilities.  

VA medical records from the Oakland Outpatient Clinic (OPC) 
(received in April 1991) document treatment between February 
1989 and March 1991.  They do not document a diagnosis of 
PTSD or any reports of inservice stressors.  They do document 
treatment of substance abuse.  

In February 1989 the veteran was treated for a substance 
dependence problem.  He reported a problem with memory and 
headaches for twelve years.  It was indicated that he had 
previously been treated for substance abuse at the Beaumont 
Mental Health Clinic three to four years prior and at the 
Houston VA Medical Center (VAMC) for mental health problems 
and alcohol abuse.  He admitted to using amphetamines while 
in the Navy.  He also admitted to alcohol, marijuana, and 
cocaine use since that time.  

On examination the veteran reported problems with sleeping as 
well as nightmares.  His affect was blunted and it was 
determined that the substance abuse problem needed to be 
evaluated before evaluation of other problems could be 
addressed.  

Other mental health treatment notes dated from March 1990 
document treatment of alcohol and cocaine dependence.  A 
record from October 1990 documented that the veteran was in a 
program for alcohol detoxification.  

In March 1991 the RO received records from the Alameda County 
Jail.  These records are dated from April 1988 to November 
1990.  While these reports document the veteran's reports of 
a nervous disorder and a positive history of 
"stress/anxiety," they do not document a diagnosis of PTSD or 
of any reports of inservice stressors.  

In March 1991 the MH-MR Clinic (referred to in the letter as 
Life Resource) wrote that it did not have any records 
pertaining to the veteran.  It advised the RO to try 
contacting the Beaumont State Center.  In April 1991 the RO 
requested records from the Beaumont State Center.  There was 
no response to this request.  

In April 1991 the RO asked the veteran to provide the dates 
and places of his military assignments and to identify the 
events or experiences he found to be most upsetting.  He was 
asked to describe the events in detail to include the date 
and place where the events occurred and the names of the 
persons involved.  There was no response to this request.  

In May 1991 the Beaumont VA OPC wrote that it had no record 
of treatment of the veteran.  It was also specified that 
there was no record of his being treated at the Houston VAMC.  

VA examinations were scheduled for July 1991; however, the 
veteran failed to report for these examinations.  As a 
result, the RO notified the veteran in September 1991 that 
his claim was being denied because there was insufficient 
evidence for rating purposes.  

In February 1996 the veteran submitted another claim for, in 
pertinent part, service connection for PTSD.  He reported 
that he had been treated for a nervous condition at the 
Oakland OPC in 1990.  

In June 1996 the RO advised the veteran to provide a complete 
detailed description of the specific traumatic incidents 
which produced the stress that resulted in his claimed PTSD, 
including dates and places where the incident occurred, and 
the names of any friends who may have been involved in the 
incident.  He was also advised to submit medical evidence of 
treatment for PTSD.  

In July 1996 a VA PTSD examination was conducted.  The 
veteran reported that his job aboard the KITTY HAWK was to 
have the planes ready to be lifted to the flight deck on the 
elevators and for them to be brought back from the flight 
deck and be stored.  The veteran reported one incident in 
which he had gone out on the deck and was slightly burned 
from a jet leaving the flight deck.  

The veteran reported that he began having trouble sleeping 
and felt like he might fall asleep while on duty.  He 
reported one incident in which he felt as if he was falling 
asleep and a man behind him kept him from falling overboard.  

The veteran reported that the KITTY HAWK was never attacked 
while he was on duty.  However, he reported seeing planes 
above and not being sure as to whether they were practicing 
or attacking.  He saw an explosion in the air one time, but 
stated that this was a fighter plane practice shooting at a 
target the Navy had sent up.  

The veteran denied ever being in Vietnam and stated that he 
was aboard the Kitty Hawk the entire time.  He reported that 
no one was injured on board the ship but that there were two 
or three soldiers who fell overboard and were lost at sea.  

The veteran indicated that he started drinking at about the 
same time he began having sleeping difficulty while he was in 
the service.  He also reportedly began using heroin in the 
service because he could not sleep and was having nightmares 
about falling overboard.  He denied using heroin after 
service.  He reported using alcohol, cannabis, and cocaine 
after service.  He reported having no discipline problems 
recorded in the service as he was never turned in or caught.  

The pertinent diagnoses were polysubstance abuse, as well as 
hallucinations and memory problems related to long-term 
continuous heavy abuse of drugs and alcohol.  He was also 
diagnosed with a personality disorder.  

During a July 1996 VA general medical examination the veteran 
reported being trained as an air conditioning mechanic aboard 
the KITTY HAWK.  He reported receiving a general hardship 
discharge under honorable circumstances.  

The veteran reported that he was in good health prior to 
joining the Navy.  He reported getting into trouble after 
missing his ship which had left port.  He reported going to 
jail for this offense and was discharged six weeks after his 
release.  He reported getting divorced from his wife while he 
was in jail and that he had been very nervous and had poor 
sleep during this time.  He also reported an incident in 
which his hair and mustache were singed by hot air from a jet 
taking off.  

In August 1996 the veteran submitted a stressor report.  He 
reported being assigned to the KITTY HAWK in 1974 and that 
his job was readying aircraft for take off and making sure 
they were mechanically ready for flight.  He reported that he 
would put them on the elevator and send them to the flight 
deck.  

On one occasion he reported being on deck when a jet took 
off, and that his face was burned due to a mishap.  He 
reported having nightmares of this incident in which he was 
burned up.  He also reported nearly falling overboard on 
another occasion and that an individual, L, grabbed him by 
the collar and kept him from falling overboard.  

In September 1996 the RO denied the claim of service 
connection for PTSD.  This decision was not appealed.  

VA medical records from the Central Texas Health Care System 
(referred to by the RO as including the Marlin, Temple, Waco 
VAMCs, and the Austin VA OPC) document treatment from 
February 1998 to November 1998.  They document a diagnosis of 
PTSD but do not record any specific stressors.  

In November 1998 the veteran requested that the claim for 
service connection of PTSD be reopened.  

In February 1999 a VA PTSD examination was conducted.  During 
the examination three stressors were reported: a close friend 
of his died from an overdose while they were using drugs 
together; being on the deck of an aircraft carrier and seeing 
a person blown overboard by the exhaust from the airplane; 
and being burned himself on occasion from jet exhaust.  

The examiner concluded that the veteran met the requirements 
for a diagnosis of PTSD based on the veteran's exposure to a 
traumatic event, "i.e. seeing a friend blown overboard by a 
jet exhaust" as well as various symptoms reported during the 
examination such as dreams of the event.  It was opined that 
there appeared to be a "definite link" between the veteran's 
symptoms and his "traumatic event."  The diagnosis was mild 
PTSD.  

In his April 2000 substantive appeal the veteran reported 
having flashbacks of being shot at during a riot and being 
attacked by a crewmember with a hammer.  

In March 2001 the RO notified the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised, in pertinent part, to submit credible evidence that 
his claimed in-service stressors occurred.  He was told which 
records pertaining to his claim had been obtained.  

The RO asked the veteran to provide the names of people 
involved in his claimed stressful events, the location of the 
events, as well as the approximate dates of the events, so 
that further attempts to verify the claimed stressful 
incidents could be made.  

The RO specifically referred to some of the veteran's 
reported stressors.  It asked him to report the name of the 
sailor blown overboard by jet exhaust as well as the 
approximate date of the incident.  He was asked to provide 
the name of his friend who died of a drug overdose, as well 
as the date when this incident occurred.  He was asked to 
describe where and when the riot he was reportedly involved 
in occurred.  Finally, he was asked to provide the name of 
the crewmember who attacked him with a hammer, as well as the 
approximate date of the incident.  

In May 2001 the veteran responded that he could not remember 
the names and dates of the stressful incidents.  He stated 
that he could remember the nickname of the friend that died 
but did not mention it.  He reported that the riot occurred 
in the Philippines, and that it was a race riot.  He also 
reported that he was always being provoked or attacked while 
he was aboard the KITTY HAWK.  

In October 2001 the RO received a series of statements from 
the veteran.  He reported having been treated at the Temple 
VA facility for his PTSD.  He reported serving on the KITTY 
HAWK with a division of criminals who joined the Navy as an 
alternative to prison.  He reported that this was very 
stressful to him, as he was constantly being provoked or 
attacked by someone.  

The veteran reported that his primary duty on the KITTY HAWK 
was to park and secure aircraft.  He reported nearly falling 
overboard on two occasions.  He also reported that it made 
him feel bad to think about how many people who would be 
killed by the planes he was servicing.  

In December 2001 a hearing before the Board was held.  The 
veteran testified that a number of things happened to him 
aboard the KITTY HAWK.  He reported being involved in a race 
riot in the Philippines and was shot at by the military 
police.  He reported thinking at the time that he had been 
shot.  Tr., p. 3.  

The veteran reported that he was losing a lot of sleep and 
nearly fell overboard on three occasions where a person next 
to him would keep him from falling.  Tr. p. 3.  He reported 
that he was standing watching the water and would fall asleep 
on his feet, start rocking, and almost fall overboard.  Tr., 
p. 8.  He stated that he did not seek treatment for his 
sleeping problems until toward the end of his service.  Tr., 
p. 8.  

The veteran reported being attacked by a crewmember with a 
hammer.  He stated that several crewmembers on his ship had 
joined the service as an alternative to jail.  He indicated 
that he was resented by these crewmembers, which resulted in 
many fights.  Tr., p. 3.  He reported that these incidents 
were not officially documented or reported.  Tr., p. 8.  

The veteran reported having his hair and face singed by the 
jet stream of a plane that was taking off from the flight 
deck, and that he was sure he was going to die when this 
event occurred.  Tr., p. 3.  He stated that he did not seek 
treatment for this incident, as the hair on his face was only 
singed.  Tr., p. 8.  He also reported that a friend of his 
died aboard ship from a drug overdose.  Tr., p. 4.  

The veteran reported that he was currently involved in group 
therapy at the Temple OPC.  Tr., pp. 5-6.  He reported that 
he had been receiving disability benefits from the Social 
Security Administration (SSA), but indicated that he was only 
currently receiving VA pension.  Tr., p. 9.  

Criteria

New and Material Evidence

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

Specific PTSD Criteria

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  See 
38 C.F.R. § 3.304(f) (2001); Notice, 64 Fed. Reg. 32,807-08 
(June 18, 1999).  Prior to March 7, 1997, 38 C.F.R. 
§ 3.304(f) required a "clear" diagnosis of PTSD.  See 
38 C.F.R. § 3.304(f) (1996).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board finds that the duty to notify 
and the duty assist have been satisfied.  

The veteran has not been previously given notice of the laws 
pertaining to reopening a previously denied claim.  However, 
this does not prejudice the veteran because it has been 
determined that new and material evidence has been submitted 
to reopen his claim.  Bernard v. Brown, 4 Vet.App. 384, 392-
94 (1993).  

The RO has provided the veteran with notice of the laws and 
regulations pertaining to service connection.  However, the 
RO has not provided notice of the current version of 
38 C.F.R. § 3.304(f).  Rather, it has only provided notice of 
the previous version of section 3.304(f).  Nonetheless, the 
Board again finds that this does not result in prejudice to 
the veteran because, as noted above, the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered in terms of the three basic requirements for service 
connection of PTSD.  

Under the new regulation, the three requirements remain 
essentially unchanged.  Service connection for PTSD still 
requires medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001); Bernard 
v Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA regulation was changed in June 1999 to 
conform to the Court's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  As the Cohen determination was in 
effect when the RO reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, supra.  

Through the issuance of notices and multiple rating 
determinations, the RO placed the veteran on notice of what 
is generally required to succeed on a claim of service 
connection for PTSD, and advised him of the type of 
information and evidence needed in order to substantiate his 
claim.  

In addition, the veteran has been provided with notice of 
what information he needed to provide with respect to his 
alleged stressors in specific notices provided in June 1996 
and March 2001, as well as in the multiple determinations 
issued during the pendency of this appeal.  The RO also 
provided notice of the VCAA in March 2001.  Therefore, the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

Service medical and service personnel records have been 
obtained.  The veteran has reported treatment at the Oakland 
and Beaumont VA OPCs, the MH-MR Clinic, the Alameda City 
Jail, and the Temple VAMC.  He has also indicated treatment 
at the Beaumont Mental Health Clinic and the Houston VAMC.  

Records from the Oakland VA OPC and the Alameda City Jail 
have been obtained.  The Beaumont OPC specified that there 
was no record of the veteran at their facility or the Houston 
VAMC.  The MH-MR Clinic (referred to in the letterhead as 
Life Resource, but with the same mailing address as reported 
by the veteran in his VA Form 21-4142) also specified that 
they had no record of treatment of the veteran.  Therefore, 
there is no reasonable possibility that records from these 
facilities can be obtained, and the duty to assist does not 
attach with respect to such records.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(to be codified at 38 C.F.R. § 3.159(c)(1), (2), (d)).  

The MH-MR Clinic advised the RO to try looking for records at 
the Beaumont State Center.  The RO made such a request in 
April 1991 and received no response.  The Board finds that 
there is no further duty to assist with respect to obtaining 
records from the Beaumont State Center because the veteran 
has never specified that he received treatment for PTSD at 
this facility and has never authorized the release of such 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001); 66 
Fed. Reg. 45,630-45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(1)(i), (ii)).  

There is no duty to assist in obtaining records from the 
Beaumont Mental Health Clinic because the veteran has never 
authorized the release of such records, in spite of being 
given multiple opportunities to do so.  38 U.S.C.A. 
§ 5103A(b)(1); 66 Fed. Reg. 45,630-45,631 (to be codified at 
38 C.F.R. § 3.159(c)(ii)).  

The record contains medical records from the VA Central Texas 
Health Care System, which the RO noted as including the 
Temple VAMC.  These records are dated approximately from 
January 1998 to November 1998.  

The veteran has reported continuing treatment in the form of 
group therapy at the Temple VAMC.  See Tr., pp. 5-6.  These 
records are not on file.  However, the Board finds that the 
duty to assist does not attach to obtaining such records 
because there is no reasonable possibility that they will 
substantiate his claim.  

As will be discussed below, the key issue in this case does 
not involve a medical question; rather, the key issue is 
whether the veteran has submitted credible supporting 
evidence of the veteran's reported stressors.  Group therapy 
records would pertain to treatment of the veteran's medical 
condition, and is therefore not the type of evidence (e.g., 
buddy statements, service records), which could provide 
corroborative support of an inservice stressor.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,626, 45,631.  

For similar reasons, another VA examination is not required.  
First, a VA examination was conducted in February 1999 that 
addressed the veteran's stressors and his PTSD.  Second, 
there is no reasonable possibility that obtaining another 
exam or opinion could substantiate his claim because the 
evidence needed here, corroboration of inservice stressors, 
could not be provided by a VA examiner's medical opinion.  
Id.  

The record indicates that the veteran has received disability 
benefits from the SSA.  These records are not on file; 
however, the duty to assist does not require that they be 
obtained because they are not relevant in this case.  As 
noted above, the central issue in this case is whether there 
is credible supporting evidence for the veteran's stressor 
accounts.  

SSA records pertain to the veteran's employability and would 
not provide evidence verifying or corroborating his inservice 
stressors.  The Court has indicated that a SSA determination 
is pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  In this case, however, 
the critical issue is not whether the veteran is employable, 
but whether his alleged stressor can be confirmed.  
Accordingly, a SSA determination would have no relevance in 
this case.  In addition, SSA medical records would pertain to 
post-service medical treatment, and therefore could not 
provide corroboration for inservice stressors.  

The Board notes that a request of verification of the 
veteran's reported stressors has not been sent to the U.S. 
Armed Forces Service Center for the Research of Unit Records 
(USASCRUR).  See M21-1, Part III, para. 5.14b(4)(a).  

However, the Board finds that the duty to assist does not 
require that such verification be performed in this instance 
because the veteran has failed to provide sufficient 
information for which a verification could be conducted.  

As will be discussed in detail below, the veteran's stressor 
accounts are vague and inconsistent in nature, and therefore 
are lacking in credibility.  Further, he did not provide 
names of the people allegedly involved in his stressors, in 
spite of the fact that one stressor involved the death of a 
close friend.  

While the veteran did provide a possible portion of the name 
of an individual who kept him from falling overboard in 
August 1996, the Board finds that this information, standing 
alone, is not sufficient for verification, particularly 
where, as will be discussed in detail below, the veteran's 
reports with respect to this incident have been inconsistent, 
otherwise vague, and therefore lacking in credibility.  

In general, the veteran has not submitted sufficient 
information for purposes of verification, in spite of being 
advised on multiple occasions, including most recently in 
March 2001, of what kind of information was needed with 
respect to the stressors.  In fact, the March 2001 VCAA 
notice specifically addressed stressors reported by the 
veteran and advised him of the types of information (e.g., 
names and dates) needed with respect to these stressors.  It 
also generally advised him of the type of information needed 
for verification.  Therefore, the veteran has not provided 
sufficient information for which a verification could be 
conducted.  See M21-1, Part III, para. 5.14b(4)(a).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for PTSD which the RO most recently denied in September 1996.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA medical records, a February 1999 VA PTSD examination, and 
statements and testimony from the veteran.  

The February 1999 VA examination report is new and material.  
It is new because it was not previously of record and is not 
duplicative or redundant of evidence previously on file.  The 
examination report also contains a medical opinion diagnosing 
PTSD and linking it to an inservice stressor.  Such evidence 
is significant and must be considered in order to fairly 
decide the merits of the claim, and is therefore material.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, the Board's analysis must proceed to an evaluation of 
the claim on the merits.

Merits Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The record contains current diagnoses of PTSD, including an 
opinion by the February 1999 VA examiner linking the 
diagnosis of PTSD to a reported in-service stressor.  

Notwithstanding, just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

Therefore, the primary issue in this case is whether the 
veteran has presented credible supporting evidence that the 
claimed stressors occurred.  

After a careful review of the evidence of record, the 
probative evidence establishes that the veteran did not 
engage in combat with the enemy, and has submitted no 
credible supporting evidence of any of his reported inservice 
stressors.  Therefore, the requirements for service 
connection of PTSD have not been met.  38 C.F.R. § 3.304(f).  

The question of a stressor bears upon credibility 
determinations, as certain veterans who engaged in combat 
with the enemy gain evidentiary presumptions.  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred 
if the veteran was not engaged in combat.  38 C.F.R. 
3.304(f).  

The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  

The veteran has made no contention that he engaged in combat 
with the enemy.  Furthermore, there is no evidence suggesting 
that he engaged in combat with the enemy, such as combat-
related awards or other evidence indicating that he engaged 
in combat with the enemy.  Therefore, the Board finds that 
the veteran did not engage in combat with the enemy.  

Therefore, as it has been determined that the veteran did not 
engage in combat with the enemy, it must be next determined 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  See 38 C.F.R. 
§ 3.304(f).  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  Credibility is an 
adjudicative, not a medical determination.  In addressing how 
credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court addressed what the term 
satisfactory lay or other evidence meant as employed in 
38 U.S.C.A. 1154(b) and held that satisfactory evidence 
equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the Court's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard rather than the 
clear and convincing evidence standard is instructive.  The 
Court stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

After a careful review of the evidence, the Board finds that 
the veteran has not provided any credible evidence in support 
of his alleged stressors.  Furthermore, the vast majority of 
his alleged stressors are vague and/or inconsistent to such 
an extent as to be unverifiable and significantly lacking in 
credibility and/or probative value.  

Briefly, the veteran has reported the following stressors:  

(1) Witnessing a man get blown overboard by exhaust from a 
jet/two or three soldiers falling overboard and being lost 
at sea;

(2) Falling asleep while standing up and nearly falling 
overboard;

(3) A close friend died of a drug overdose; 

(4) Being shot at by a military policeman during a race riot 
in the Philippines; 

(5) Attacked with a hammer by a crew member/getting in 
fights with resentful crewmates; and 

(6) Having his face and head singed/burned by a jet taking 
off from the flight deck.  

The veteran has provided no credible supporting evidence for 
any of the above-listed stressors.  There is no evidence that 
even tends to corroborate any of these incidents.  In 
addition to being without credible evidentiary support, the 
veteran's accounts of these stressors have been inconsistent 
and/or vague, and therefore lacking in credibility in and of 
themselves.  



Stressor 1

There is no credible evidence in support of the veteran's 
account of a crewmate or crewmates being lost overboard.  
There is no supporting documentation that such an incident 
ever occurred.  In addition, the veteran's account of this 
incident is vague and inconsistent.  It is vague because he 
has never provided any names of the people involved in this 
incident, and because he has never provided even an 
approximate date as to when it occurred.  

His accounts pertaining to the first above-listed stressor 
(Stressor 1) are also inconsistent.  The veteran reported in 
his original application that he was onboard the KITTY HAWK 
when three shipmates fell overboard.  He reported on VA 
examination in July 1996 that two or three soldiers fell 
overboard and were lost at sea.  The veteran never recounted 
this stressor in this manner again.  In fact, the veteran 
failed to mention this incident in subsequent accounts until 
the February 1999 VA examination.  

By the time of the February 1999 VA examination the veteran's 
account had significantly changed from two or three soldiers 
falling overboard to one person being blown overboard by 
exhaust from a jet.  The veteran failed to even mention this 
stressor, the only one specifically linked to the diagnosis 
of PTSD, during the December 2001 hearing before the Board.  

Because the veteran's account of this stressor is not 
supported by credible evidence, and is itself vague and 
inconsistent, the Board attaches no probative value to the 
February 1999 VA medical opinion linking the diagnosis of 
PTSD to the veteran's account of a man being blown overboard 
by exhaust from a jet.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  

As a result, it is concluded that, while the veteran now 
carries a diagnosis of PTSD, such diagnosis has been based on 
a stressor which the Board finds to not be supported by 
credible evidence.  

In this regard, even if it were presumed that the February 
1999 VA examiner linked the PTSD diagnosis to all the 
stressors reported by the veteran at that time, the above 
medical opinion would remain the same because, as will be 
discussed below, none of the veteran's other reported 
stressors have any credible evidentiary support.  See Black, 
Swann, Reonal, Guimond, supra.  

Stressor 2

As stated above, the veteran has submitted no credible 
evidence in support of his assertion that he fell asleep and 
nearly fell overboard.  The veteran has contended that he was 
treated for sleeping problems towards the end of his service.  
However, service medical records document no such treatment.  
The only reference to sleeping problems was documented on 
separation examination, and an actual disorder was not 
diagnosed.  The examiner merely noted insomnia by history.  

Furthermore, the veteran's accounts of this stressor are also 
vague and inconsistent.  He has never reported with any 
specificity the date when this alleged incident(s) occurred, 
and has inconsistently reported the number of times such an 
incident occurred.  For example, during the July 1996 VA PTSD 
examination, the veteran reported that he was falling asleep 
"one time" on duty and a man behind him kept him from falling 
overboard.  Yet, during his current appeal, the veteran never 
even reported this stressor until during the December 2001 
hearing, and his account of it at this time is significantly 
different from his previous account, as he reported that he 
nearly fell overboard three times as opposed to one time as 
he previously had reported.  Thus, this stressor, in addition 
to not being supported by any credible evidence, is vague and 
inconsistent and therefore of limited credibility.  



Stressor 3

There is no credible supporting evidence of the veteran's 
account of his close friend dying of a drug overdose.  While 
the veteran has admitted to ingesting drugs in the service, 
there is no documentary evidence of anyone associated with 
the veteran dying of a drug overdose in service.  

Furthermore, the veteran's account of this incident is too 
vague and inconsistent to be of any credibility or probative 
value.  The veteran never reported this incident during his 
previous appeal; he did not report it until the February 1999 
VA examination.  During this examination he reported that a 
close friend of his died from a drug overdose while they were 
using drugs together.  Yet, during the December 2001 hearing, 
the veteran testified that he had been trying to get his 
friend to stop taking drugs.  Tr., p. 4.  More significantly, 
the veteran has failed to provide the name of his 'close' 
friend in spite of being asked to do so by the RO.  

Stressors 4 and 5

There is no credible evidence supporting the veteran's 
assertion that he was involved in a race riot in which he was 
shot at by a military policeman, or that he was attacked with 
a hammer or got in numerous fights with crewmates.  Service 
records make no indication that the veteran was ever in the 
Philippines during his service, and they make no 
documentation of incidents involving crewmates such as a 
hammer attack.  While the record shows that he received two 
non-judicial punishments, there is no documentation 
specifying that such punishment was for the fights he got in.  
In fact, during the August 1996 VA general medical 
examination, he noted that he was jailed for missing his ship 
on one occasion.  Furthermore, he has acknowledged that the 
fights with crewmembers were not officially documented in the 
record, and he has submitted no evidence (e.g., buddy 
statements) which would support his assertion that they 
occurred.  See Tr., p. 8.  

The veteran has not specified even an approximate date of 
when the riot, hammer attack or other fights allegedly 
occurred.  He has acknowledged that he could not remember any 
names or dates involving these events.  In addition, he has 
not consistently included these incidents as one of his 
alleged stressors.  In fact, there is no documentation of 
these stressor accounts until the April 2000 substantive 
appeal.  

Thus, in addition to not being supported by any credible 
evidence, the Board finds that the veteran's statements are 
too vague and inconsistent to be of any probative value.  

Stressor 6

The veteran has not submitted any credible supporting 
evidence that his head and face were burned or singed by a 
jet taking off from the flight deck.  The veteran has 
indicated that he did not seek treatment in service because 
his face was only slightly singed.  Regardless, there is no 
evidence which would tend to corroborate his account.  

Like all of his other stressor accounts, the veteran has 
failed to provide any meaningful detail such as an 
approximate date of the incident or the names of other people 
who may have somehow been involved, e.g., as a witness.  Such 
an account is therefore of very limited probative value.  

In addition to being without credible support, none of the 
above stressors, with the exception of Stressor 1, have been 
linked to the diagnosis of PTSD.  Of the stressors reported 
during previous appeals and the current appeal, Stressors 2 
through 6 have never been linked to a diagnosis of PTSD.  Of 
the stressors reported during the February 1999 VA 
examination, only Stressor 1 was linked to the diagnosis of 
PTSD.  The VA examiner only noted this event in his diagnosis 
of PTSD, and only linked the diagnosis of PTSD to a traumatic 
event, as opposed to the multiple events reported by the 
veteran during the examination.  Therefore, Stressors 2 
through 6 also failed to meet the requirement of a nexus 
between them and the diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  

Regardless, even if it were presumed that all of the reported 
stressors were linked to the diagnosis of PTSD, the Board 
finds that the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence for any 
of his reported stressors.  The veteran's lay testimony or 
statements, standing alone, are insufficient to establish 
service connection.  The Board is not bound to accept the 
veteran's uncorroborated account of his alleged stressors.  
See Cohen v. Brown, 10 Vet. App. at 147; Swann, 5 Vet. 
App. at 233.  In fact, his stressor accounts themselves have 
been found to be significantly lacking in credibility and/or 
probative value due to their vagueness and/or 
inconsistencies.  

Thus, the veteran has failed to satisfy at least one of the 
requirements of 38 C.F.R. § 3.304(f), and his claim of 
service connection for PTSD must be denied, regardless of 
whether he was diagnosed in service with a psychiatric 
condition.  See Cohen, 10 Vet. App. at 147.

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed.  In 
this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  
That is, there is no corroboration of the stressors by any 
other source and the veteran's accounts of the events are 
lacking in the necessary detail and consistency to enable VA 
to attempt to confirm the events beyond what verification has 
already been performed.  As a result, the Board again notes 
that the February 1999 VA examiner's linking of the diagnosis 
of PTSD to an inservice stressor that is not corroborated is 
without probative value.  See Black, Swann, supra.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim.  See also 38 U.S.C.A. § 5107 (West Supp. 
2001).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


